UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
FORREST GREENE JR ET AL CASE NO. 6:19-CV-00018
VERSUS JUDGE SUMMERHAYS

ZURICH AMERICAN INSURANCE MAGISTRATE JUDGE HANNA
CO

JUDGMENT

This matter was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation. After an independent review of the record, and after
consideration of objections filed, this Court concludes that the Magistrate Judge’s
report and recommendation is correct and adopts the findings and conclusions
therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the
report and recommendation, Plaintiffs’ Motion for Summary Judgment (Rec. Doc.
13) be GRANTED, that Zurich’s Motion for Summary Judgment (Rec. Doc. 15) be
DENIED, and that Plaintiffs’ Motion to Strike Defendant’s Motion for Summary
Judgment and/or Exhibits (Rec. Doc. 19) be DENIED.

Signed at Lafayette, Louisiana, this Gay of (Adobe , 2019.

AL] —

BERT R. SUMMEREDAYS _)

UNITED STATES DISTRICT JUDGE

 
